Citation Nr: 1119007	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include arthritis, to include as secondary to service-connected left ankle disabilities, and/or as secondary to right knee chondromalacia, status post lateral release.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to December 1981, from December 1982 to October 1986, and again from June 1987 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously before the Board in November 2007 and March 2010, at which times it was remanded for further development.

In June 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.



FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay evidence of record that the Veteran has a current chronic right knee disability, to include arthritis. 


CONCLUSION OF LAW

A chronic right knee disability, to include arthritis, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In the present case, VA issued letters to the Veteran in June 2004, October 2005, March 2006, January 2008, and April 2010 that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claim.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of the VCAA notice letters was harmless error.  Although complete notice was not provided to the Veteran until after the initial adjudication, the case was readjudicated thereafter, and the Veteran has not been prejudiced thereby.  The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private and VA outpatient treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The record reflects that the Veteran has been VA examination and opinions. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate for the issue decided on the merit herein, as they were based on a review of the Veteran's claims file and treatment records.  Examiners also provided well- supported rationale for the provided opinions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal decided on the merits herein has been met. 38 C.F.R. § 3.159(c) (4).

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2010).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability. Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

Legal Analysis

With respect to a current disability, the record reflects that VA examiners diagnosed the Veteran with posttraumatic right knee arthritis in January 1990 and in March 1991.  Likewise, an October 2009 VA examination report shows that the examiner diagnosed the Veteran with right knee osteoarthritis.  However, on the other hand, numerous VA x-ray reports of record dated between January 1990 and October 2009 show that examiners reported that the Veteran's right knee was normal.  Additionally, the examiner from the Veteran's June 2010 VA examination stated that the Veteran was post operative right knee without residual and that he had a normal right knee.

The Board notes that in cases such as this where there are conflicting statements from medical professionals regarding whether the Veteran has current right knee disability, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board observes that the examiners' diagnoses of right knee arthritis are not supported by the objective clinical evidence of record.  In this regard, although the Veteran was diagnosed with arthritis in January 1990, there is no evidence that the VA examiner based such diagnosis on contemporaneous x-ray findings or any other objective, clinical testing (i.e. x-rays and/or MRIs) conducted at the time of examination.  Significantly, a subsequent October 1990 VA x-ray report shows that the examiner's impression was that the Veteran had a negative right knee.  Likewise, although the March 1991 VA examiner diagnosed the Veteran with posttraumatic right knee arthritis, there is again no objective clinical evidence that such diagnosis was based on contemporaneous x-ray findings and/or any other objective, clinical testing.  In fact, the March 1991 examination report shows that the examiner indicated that he was performing "a limited examination of the right knee."  Additionally, although the October 2009 VA examination report shows that the examiner diagnosed the Veteran with right knee osteoarthritis, her diagnosis directly contradicts the objective clinical evidence of record.  Indeed, x-rays taken in conjunction with the examination show that the interpreter found that there was no fracture, dislocation, or joint space narrowing and her impression was that the Veteran had a normal right knee.  

By contrast, the Board finds that the evidence against a finding of a current chronic right knee disability is highly probative, as there are numerous objective x-ray and MRI reports dated between 1990 and 2009 which show that the interpreters' impressions of the Veteran's right knee were that it was normal and/or negative.  Further, the Board finds that the June 2010 VA examiner's opinion that the Veteran does not have current right knee arthritis to be highly probative because he provided a fully supported rationale for his conclusion.  Indeed, not only did he address the fact that the Veteran had right knee problems prior to his surgery but he also discussed and provided in depth clinical evidence ( i.e.-- VA x-ray and MRI reports) as to why the Veteran, in fact, does not have right knee arthritis.  Specifically, the examiner noted that the Veteran had right knee problems in the mid-1980s for which he underwent surgery (a lateral release).  According to the examiner, the Veteran's lateral release was apparently beneficial because "he had normal x-rays in 2009, twenty years after his surgery and his p exam of Rt knee today is also normal."  

In weighing the evidence of record, the Board finds that the evidence against a finding of current chronic right knee disability, to include arthritis, is more probative than the evidence in favor of such.  In making this determination, the Board finds that the diagnoses of right knee arthritis of record are directly contracted and/or not substantiated by the objective clinical evidence of record which shows that the Veteran's right knee is normal and thereby not exhibiting arthritis.  The Board notes that a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Additionally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Conversely, the objective clinical evidence of record (i.e.-x-rays, MRIs, and the June 2010 VA examiner's opinion) consistently shows that the Veteran's right knee was negative and/or normal.  Thus, the Board finds the competent medical evidence weighs against a finding of a current chronic right knee disability, to include arthritis. 

Further, the Board acknowledges the October 2009 VA examiner's opinion that the Veteran's arthritis was at least as likely as not related to the injury that he sustained while in the military.  However, such opinion lacks probative value because, as noted above, the Veteran does not have current right knee arthritis.  Additionally, for arguendo, even if it had been found that the Veteran has a current right knee diagnosis, the examiner's opinion would still be inadequate and thus lack probative value because she did not specify what in-service injury the Veteran's arthritis would have been related to.  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Id. 

The Board acknowledges the Veteran assertions that he has current right knee arthritis.  He is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, he is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain knee symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a disorder can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, objective clinical evidence of record contradicts the lay assertions regarding a diagnosis of right knee arthritis, as evidenced by the June 2010 VA examination report and the numerous VA x-ray and MRI reports which fail to show right knee arthritis.  Moreover, the Veteran has not been shown to have the professional medical credentials to be able to diagnose right knee arthritis, which requires x-ray and other testing.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight. 

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has a current chronic right knee disability, to include arthritis, as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, to include arthritis, and the claim must be denied.


ORDER

Entitlement to service connection for a right knee disability, to include arthritis, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


